Case 3:21-cv-00915-S-BN Dot FB4OR, 04/21/21 Pageiofi2 PagelD5

GRIGINA’.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF TEXAS iota 2d Pi
DALLAS DIVISION
PAUL SULLIVAN, § ee
§ $-21CV0915-
Plaintiff, § Cause No.:
§
V. §
§ JURY DEMAND
CITY OF DALLAS, TEXAS, §
§
Defendant. §
PLAINTIFF’S COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

Plaintiff, Paul Sullivan, brings this action against Defendant City of Dallas, to redress
certain grievance arising under Title VII of the Civil Rights Act of 1964, Family Medical Leave
Act, the American with Disabilities Act, and Texas common law. For causes of action, Plaintiff

would show this Court as follows:

1 PARTIES
1. Plaintiff, Paul Sullivan, is a citizen and resident of Dallas County, Texas.
2. Defendant, The City of Dallas, is a municipality/political subdivision in Dallas

County and may be served by delivering citation to T.C. Broadnax, Dallas City Hall, 1500
Marilla Street, Dallas, TX 75201.
Il. JURISDICTION AND VENUE
3. This Court has jurisdiction over this matter pursuant to 42 U.S.C. § 2000e-5(f)(3),
The Family Medical Leave Act, The American with Disabilities Act (1990 as amended), 29
U.S.C. § 621, et seq., and 28 U.S.C. § 1331, 1334 and the State of Texas common law under

concurrent jurisdiction.

 

Plaintiff's Original Complaint Page 1 of 11

8

 
Case 3:21-cv-00915-S-BN Document 3 Filed 04/21/21 Page2of12 PagelD 6

4. Venue in this district is proper under Title VII, 42 U.S.C. § 2000e-5(f)(3), The
Family Medical Leave Act, The American with Disabilities Act (1990 as amended), and 28
U.S.C. § 1391(b).

5. Defendant is an employer within the meaning of Title VII, 42 U.S.C. § 2000e(b),
The Family Medical Leave Act, The American with Disabilities Act (1990 as amended), and 29
U.S.C. § 630(b).

6. Plaintiff filed a Charge of Discrimination with the Equal Employment
Opportunity Commission (EEOC) within 300 days of Defendant’s discriminatory conduct.

7. Plaintiff received a Notice of Right to Sue from the EEOC on or around January

21, 2021, relating to his Title VII claims and brings this lawsuit within ninety (90) days.

8. Based on the foregoing, all jurisdictional prerequisites to this suit have been met.
I. FACTS
9. At all times relevant to this case, Plaintiff was an employee of the City of Dallas

as defined in Texas law, Title VII, ADA, and FMLA.

10. At all times relevant to this case, Defendant has been an "employer" within the
meaning of Texas law, Title VII, ADA, and FMLA.

11. Plaintiff had worked for Defendant faithfully for approximately 20 years starting
in 1999 in numerous roles ranging from the Municipal Court to Information Technology.

12. In 2015, Plaintiff began working for The City of Dallas Public Works Department
primarily working in the area of streets.

13. In 2018, Plaintiff was involved and participating in a team of workers who make

projections for repairs of City of Dallas street repairs for a five (5) year period.

 

Plaintiff's Original Complaint Page 2 of 11
Case 3:21-cv-00915-S-BN Document 3 Filed 04/21/21 Page3o0f12 PagelD7

14. After significant efforts and resources, the City of Dallas Public Works team,
including Plaintiff, determined that the budget over the next five (5) years for street repairs
should be approximately $1.3 billion.

15. After this determination, on or about January 2018, City of Dallas Public Works
hired a third party private pavement management consulting firm, named Fugro, to conduct the
same exact work completed internally by City of Dallas Public Works Department, namely
estimating a budget for street repairs for a five (5) year period. Fugro estimated street repair
budget of $1.8 billion for five (5) years in contrast to the $1.3 billion over the same five (5) year
period estimated internally by the City of Dallas Public Works Department.

16. Plaintiff began stating that this was a fraudulent means of obtaining an additional
half billion dollars to the Public Works budget from June 18, 2018 thru March 2019, through
emails and verbally on or at least ten (10) occasions with his director supervisors namely,
Jennifer Nicewander, Manager of Pavement Management Project and Robert Perez, Director of
Public Works.

17. In August 2018, the Public Works Department of City of Dallas presented
Fugro’s findings and was approved for the full $1.8 billion in September 2018.

18. From December 2018 thru March 2019, Jennifer Nicewander, Manager of
Pavement Management Project and Robert Perez, Director of Public Works engaged in efforts to
suppress information on Plaintiff's performance evaluation.

19. On or about March 5, 2019, Plaintiff sent a letter to Robert Perez, Jennifer
Nicewander, and Cosmin Spiridon reporting race discrimination under Title VII race

discrimination and informing them of an imminent filing of an EEOC complaint.

 

Plaintiff's Original Complaint Page 3 of 11

 
 

Case 3:21-cv-00915-S-BN Document 3 Filed 04/21/21 Page4of12 PagelD8

20. Two days later, on or about March 7, 2019, Plaintiff was issued a Letter of
Counseling two days later in retaliation for reporting race discrimination.

21. On or about March 8, 2019, Plaintiff took information reflecting fraud and
mishandling of City of Dallas funds to repair streets in the amount of $300,000,000.00 over a
five (5) year period to the Dallas City Council and the Federal Bureau Investigation.

22. On or about April 2, 2019, Jennifer Nicewander and Robert Perez placed Plaintiff
on suspension due to his asserting his Title VII rights and for taking data regarding fraud in
mishandling City of Dallas funds to the Dallas City Council and the Federal Bureau of
Investigation.

23. From March 21, 2019 thru October 30, 2019, Will Walling (CIS/DBA Group
Manager) directed his staff on multiple occasions not to work on any public works projects
related to Paul Sullivan.

24. On or about August 7, 2019, Plaintiff submitted an FMLA request due to his
ADA disability for leave between August 7“ — October 7" in 2019. This FMLA leave
constituted a request for accommodation under the ADA.

25. Plaintiff is disabled by being HIV positive and is further regarded as disabled by

The City of Dallas as he had reported the same to them and applied for FMLA leave based on his

disability.

26. Plaintiff's HIV positive status also qualifies as a significant health condition
under the FMLA.

27. On or about October 3, 2019, Defendant violated the ADA, FMLA, and Texas

common law for terminating Plaintiff due to his request for accommodation due to his disability,

in retaliation for his letter on March 5, 2019 reporting race discrimination under Title VII,

 

Plaintiff's Original Complaint Page 4 of 11

 
Case 3:21-cv-00915-S-BN Document3 Filed 04/21/21 Page5of12 PagelD9

making an FMLA request for time off, and for reporting criminal waste of City of Dallas funds
with respect to repair of streets to the FBI and City Council of Dallas.
28. Plaintiff suffered significant harm and damages as a consequence of Defendants
actions.
IV. CAUSES OF ACTION

COUNT ONE: ADA DISCRIMINATION

29. Plaintiff re-asserts and re-alleges everything contained in the preceding
paragraphs as if fully stated herein.

30. Defendant City of Dallas is an "employer" as defined by the ADA.

31. Plaintiff Paul Sullivan is an "employee" as defined by the ADA.

32. Plaintiff was qualified for his position at all times while working for Defendant.

33. Plaintiff was both disabled and regarded as disabled in light of his HIV positive
status.

34. Plaintiff requested leave to deal with his disability on or about August 7, 2019 and

was terminated shortly thereafter on or about October 3, 2019 for requesting this
accommodation.

35. As a result of Defendant's violations of ADA, Plaintiff has suffered mental and
emotional trauma, actual damages in the form of lost wages and benefits (past and future) and
other losses.

36. As a result of these willful violations of the ADA, Plaintiff requests that he be
awarded all compensatory damages, to which he is entitled, as outlined in Title VII, as well as

equitable relief, and attorneys’ fees and costs.

 

Plaintiffs Original Complaint Page 5 of 11

 
Case 3:21-cv-00915-S-BN Document 3 Filed 04/21/21 Page6éof12 PagelD 10

COUNT II: TITLE VIT RETALIATION
37. Plaintiff re-asserts and re-alleges everything contained in the preceding

paragraphs as if fully stated herein.

38. Defendant, City of Dallas is an "employer" as defined in the Title VII.
39. Plaintiff, Paul Sullivan is an "employee" as defined by the Title VII.
40. On or about March 5, 2019, Plaintiff sent a letter reporting Title VII race

discrimination and informing Defendants that he intended to file an EEOC complaint regarding .
the same.

41. Plaintiff was then retaliated against two days later on March 7, 2019 by being
issued a Letter of Counseling by his direct manager Jennifer Nicewander, by Will Walling
(CIS/DBA Group Manager) directing his staff on multiple occasions not to work on any public
works projects related to Paul Sullivan, and ultimately by being terminated on or about October
3, 2019.

42. Defendant was aware of the protected activity and discriminated further against
Plaintiff and terminated Plaintiff based on his engaging in protected activity.

43. Plaintiff suffered significant harm through this retaliation for asserting his Title
VII rights.

COUNT Ill: FAMILY MEDICAL LEAVE ACT VIOLATION

44. Plaintiff re-asserts and re-alleges everything contained in the preceding
paragraphs as if fully stated herein.

45. The FMLA specifically provides that it is unlawful for an employer to discharge
or in any other manner discriminate against an employee for exercising the employee’s right to

take FMLA leave. 29 U.S.C. § 2615(a)(2).

 

Plaintiff's Original Complaint Page 6 of 11

 
 

Case 3:21-cv-00915-S-BN Document 3 Filed 04/21/21 Page7of12 PagelD 11

46. Plaintiff is an employee within the meaning of the FMLA. Plaintiff was
employed by Defendant for at least 12 months and worked at least 1,250 hours in the 12 months
preceding the leave.

47. Defendant is an employer within the meaning of the FMLA. Defendant employed
50 or more employees for each working day of 20 or more calendar workweeks in the current or
preceding calendar year.

48. During the course of his employment, on or about August 7, 2019, Plaintiff
applied for FMLA leave due to his significant health condition, namely being HIV positive to his
employer, The City of Dallas from August 7, 2019 to October 7, 2019.

49. Shortly thereafter on or about October 3, 2019, Defendant unlawfully retaliated
against Plaintiff for seeking leave under the FMLA. Specifically, Defendant terminated Plaintiff
during his requested FMLA requested leave period.

50. As a direct and proximate result of Plaintiff's exercise of rights under the FMLA
and his subsequent termination, Plaintiff has suffered and continues to suffer damages, including,
but not limited to, lost wages, both past and future, and the value of benefits and fringe benefits.

51. Because Plaintiff was forced to retain counsel to protect his rights, Plaintiff is also
entitled to reasonable attorneys’ fees, reasonable expert witness fees, and any other costs of
court. Additionally, Plaintiff is entitled to pre-judgment and post-judgment interest on all sums,

including attorneys’ fees and costs awarded in this action.

COUNT IV: PUBLIC POLICY EXCEPTION TO AT-WILL EMPLOYMENT UNDER
TEXAS COMMON LAW

52. Plaintiff re-asserts and re-alleges everything contained in the preceding

paragraphs as if fully stated herein.

 

Plaintiff’s Original Complaint Page 7 of 11

 
Case 3:21-cv-00915-S-BN Document 3 Filed 04/21/21 Page8ofi12 PagelD 12

53. Plaintiff was involved in estimating repairs to streets in the City of Dallas for a
five (5) year period which Plaintiff along with others in the Public Works department estimated
to be $1.3 billion.

54. The City of Dallas Public Works Department then hired a private consulting
company named Fugro to complete the exact same work that was conducted internally.

55. Fugro estimated the cost to repair/maintain streets in the City of Dallas to be $1.8
billion which allowed the Public Works department to be approved for an additional half billion
dollars by the Dallas City Council.

56. Plaintiff challenged Fugro’s determination and asserted that the City of Dallas
Public Works department had wasted money to engage Fugro to repeat the same analysis
conducted internally in the City of Dallas for the sole purpose of justifying increased funds to
Public Works.

57. Plaintiff further asserted that criminal and civil fraud had occurred to essentially
take an additional half billion dollars from the City of Dallas budget without any reasonable
justification.

58. Plaintiff, along with other public works employees, reported numerous times that
Fugro’s estimates were a gross overestimation of the funds necessary for street repairs and was a
fraudulent allocation and use of City monies which ultimately was harmful to the City of Dallas
and it’s citizens.

59. On or about March 8, 2019, Plaintiff formally presented his data and conclusions
regarding fraud to the Dallas City Council and the Federal Bureau of Investigation.

60. He was immediately retaliated against by Will Walling, a manager, directing his

employees not to work with Plaintiff on any aspects of public works.

 

Plaintiff's Original Complaint Page 8 of 11

 
 

Case 3:21-cv-00915-S-BN Document 3 Filed 04/21/21 Page9of12 PagelD 13

61. He was further retaliated against by the rejection of his FMLA request and ADA
accommodation made on August 7, 2019 by being terminated on or about October 3, 2019.

62. Plaintiff took actions that were in the public interest even though it was
detrimental to his position at the City of Dallas.

63. Plaintiff's actions were motivated by preventing a significant over-allocation of
funds towards streets and prevent waste and fraud.

64. Plaintiff's actions were further motivated by his sincere and genuine belief, after
analyzing the data, that the City of Dallas Public Works were involved in criminal fraud, hence
his report to the Federal Bureau of Investigation.

65. If the Federal Bureau of Investigation would determine that the City of Dallas
Public Works had committed a crime of a fraud in the allocation of street funds, Plaintiff did not
wish to participate in such a crime.

66. The City of Dallas retaliated against Plaintiff for expressing his unwillingness to
participate in a potentially fraudulent crime as well as his unwillingness to be complicit in the
allocation of City of Dallas funds on a false premise thereby attempting to protect the citizens of
the City of Dallas.

67. Plaintiff was immediately retaliated against and then eventually terminated for his
reports of fraud to the City of Dallas and his unwillingness to engage in said fraud.

68. Plaintiff's actions were honorable and done in the spirit of preventing a half a
billion dollar fraud on the citizens of the City of Dallas.

69. Texas public policy is to protect and shield employees courageous enough to
express dissent to potential fraud to avoid a chilling effect on whistleblowers by removing all

protections on their jobs.

 

Plaintiff's Original Complaint Page 9 of 11

 
Case 3:21-cv-00915-S-BN Document 3 Filed 04/21/21 Page10o0f12 PagelD 14

70. Plaintiff was severely damaged by the actions of the City of Dallas and continues
to suffer such damages.

V. DAMAGES

71. Each and every allegation contained in the foregoing paragraphs are re-alleged as
if fully re-written herein, and incorporated by reference.

72. Defendant's violations of Title VII give rise to the following damages: back pay,
reinstatement, or if reinstatement is deemed not feasible, compensation for lost future pay or
front pay; benefits in the past and the future, liquidated damages; costs; expert witness fees;
attorneys’ fees; mental anguish; emotional distress in the past and future; compensatory damages;
and pre- and post-judgment interest as allowed by law.

VI. JURY DEMAND
73. Plaintiff respectfully requests a trial by jury.
Vil. PRAYER FOR RELIEF
74, WHEREFORE, Plaintiff respectfully prays that Defendant City of Dallas be cited

to appear and answer herein and that upon a final hearing of the cause, that judgment be entered

for Plaintiff against Defendant, and that Plaintiff be awarded the following:
A. Declare that Defendant violated Plaintiff's rights under Title VII;
B. Actual and compensatory damages for the period of time provided by law,
including appropriate back pay, unpaid back wages at the applicable overtime
rate; front pay and reimbursement (past and future) for lost pension, insurance and
all other benefits;
C. Reinstatement, or front pay, including benefits, in lieu of reinstatement;

D. Compensatory damages as allowed by law

 

Plaintiff's Original Complaint Page 10 of 11

 
Case 3:21-cv-00915-S-BN Document 3 Filed 04/21/21 Page11lof12 PagelD 15

E. Reasonable attorneys’ fees, court costs and expenses of this action

F. Expert witness fees incurred by Plaintiff in the preparation and prosecution of this
action;

G. Damages for emotional distress and mental anguish;

H. Pre-judgment and post-judgment interest as allowed by law; and

I. Such other and further relief as may be allowed by law or in equity.

Respectfully submitted,

 

(Drafted with Assistance of Counsel)
1900 Elm Street, Apt. 406

Dallas, TX 75201
bknamerican@gmail.com

(214) 715-7854

 

Plaintiff's Original Complaint Page 11 of 11

 
JS 44 (Rev. 10/20) - TXND (10/20
The JS 44 civil cover Great and

3-21-cv-00915-S

ormation containe:

iB ELS tt ug ll

Page 12 of 12 PagelD

 

adings or other papers

ID AS law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

1. (a) PLAINTIFFS
Paul Sullivan,

|

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number}

DEFENDANTS

THE TRACT
Attomeys (if Known)

 

NOTE: INLAND CONDEMNATION C

The City of Dallas

 

 

 

 

 

 

OF LAND INVOLV]

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 

 

 

 

 

 

 
 
     
 
 

 
  

 

 

 

 

Pro Se Cx ;
, CLERK US. DISTRICT COURT
II. BASIS OF JURISDICTION (Place an “x” in One Box Only) IIL CITIZENSHIP OF PRINCIPAL P. (Place an "Xn
(For Diversity Cases Only) and One Box for Defendant)
(1 US. Government {«]3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State J1 [CJ 1 Incorporated or Principal Place rl4 (4
of Business In This State
(12 U.S. Government [14 Diversity Citizen of Another State (12 [[] 2. tcorporated and Principal Piae ([]5 []5
Defendant (indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a (13 [2] 3 Foreign Nation Ole Ce
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Sui
L___ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY. A
110 Insurance PERSONAL INJURY PERSONAL INJURY [[_]625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane [J] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability  [7]690 Other 28 USC 157 372%a))
140 Negotiable Instrument Liability (CJ 367 Health Care/ |] 400 State Reapportionment
150 Recovery of Overpayment ] 320 Assault, Libel & Pharmaceutical 410 Antitrust
& Enforcement of Judgment] Slander Personal Injury 820 Copyrights |__| 430 Banks and Banking
H 151 Medicare Act |] 330 Federal Employers’ Product Liability 830 Patent [| 450 Commerce
152 Recovery of Defaulted Liability [_] 368 Asbestos Personal 835 Patent - Abbreviated [7 | 460 Deportation
Student Loans 340 Marine Injury Product __ New Drug Application [| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[[] 153 Recovery of Overpayment Liability PERSONAL PROPERTY 880 Defend Trade Secrets [_] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 1710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act 485 Telephone Consumer
190 Other Contract Product Liability 380 Other Personal [_]720 Labor/Management : az Protection Act
195 Contract Product Liability 7) 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury ([] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI 890 Other Statutory Actions
"REAL PROPERTY [ PRISONER PETITIONS | _|790 Other Labor Litigation 865 RSI (405(g)) 891 Agricultural Acts
210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement 893 Environmental Matters
220 Forectosure A4l Voting 463 Alien Detainee Income Security Act FERAL TAG BETS 8 | 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment 510 Motions to Vacate |_| 870 Taxes (U.S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations 530 General 871 IRS—Third Party H 899 Administrative Procedure
290 All Other Real Property _[] 445 Amer. w/Disabilities -[|_| 535 Death Penalty _IMMIGRATION | 26 USC 7609 Act/Review or Appeal of
Employment Other: 462 Naturalization Application Agency Decision
[~] 446 Amer. w/Disabilities -[” | 540 Mandamus & Other ie Other Immigration [] 950 Constitutionality of
Other $50 Civil Rights Actions State Statutes
|] 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “xX” in One Box Only)
*] 1 Original oO 2 Removed from Oo 3  Remanded from oO 4 Reinstated or oO5 Transferred from 6 Multidistrict oO 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Brief description of cause:

Wrongful Termination and Retaliation

VIL REQUESTED IN = [] CHECK IF THIS IS A CLASS ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

DEMAND $

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURYDEMAND: __[z]Yes__ LJNo
Vill. RELATED CASE(S)
instructi :
IF ANY (See instructions): NGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT

 

 
